Exhibit 10.14
Amended and Restated
Employment Agreement
between
Hudson City Savings Bank
and
Denis J. Salamone
Made and Entered into
as of December 31, 2008





--------------------------------------------------------------------------------



 



Hudson City Savings Bank
Amended and Restated Employment Agreement
          This Amended And Restated Employment Agreement (the “Agreement”) is
made and entered into as of December 31, 2008 between Hudson City Savings Bank,
a savings bank organized and operating under the federal laws of the United
States and having an office at West 80 Century Road, Paramus, New Jersey
07652-1473 (the “Bank”) and Denis J. Salamone, an individual residing at 440
Hillcrest Road, Ridgewood, New Jersey 07450 (the “Executive”).
Introductory Statement
          The Executive currently serves Hudson City Bancorp, Inc., a business
corporation organized and operating under the laws of the State of Delaware and
having an office at West 80 Century Road, Paramus, New Jersey 07652-1473 (the
“Company”) and the Bank, a wholly owned subsidiary of the Company, in an
executive capacity pursuant to an Employment Agreement between the Executive,
the Company and the Bank made and entered into as of October 29, 2001 (the
“Initial Effective Date”), and amended and restated on July 7, 2005 (the “Prior
Agreement”). The Board of Directors of the Bank (“Board”) has determined that it
is in the best interests of the Bank to amend and restate the Prior Agreement
pursuant to Section 28 thereof for the purpose, among others, of compliance with
the applicable requirements of section 409A of the Internal Revenue Code of 1986
(the “Code”). The Executive has agreed to this amendment and restatement.
          The terms and conditions which the Bank and the Executive have agreed
to are as follows.
Agreement
          Section 1. Employment.
          The Bank hereby continues to employ the Executive, and the Executive
hereby accepts such continued employment, during the period and upon the terms
and conditions set forth in this Agreement.
          Section 2. Employment Period; Remaining Unexpired Employment Period.
          (a) The Bank shall employ the Executive during an initial period of
three (3) years beginning on the Initial Effective Date (the “Employment
Commencement Date”) and ending on the day before the third (3rd) anniversary of
the Employment Commencement Date, and during the period of any additional
extensions described in section 2(b) (the “Employment Period”).
          (b) The Board shall conduct an annual review of the Executive’s
performance on or about each anniversary of the Employment Commencement Date
(each, an “Anniversary Date”) and may, on the basis of such review and by
written notice to the Executive, offer to extend the Employment Period through
the day before the third (3rd) anniversary of the relevant Anniversary Date. In
such event, the Employment Period shall be deemed extended in the absence of
objection

Page 2 of 24



--------------------------------------------------------------------------------



 



from the Executive by written notice to Bank given within ten (10) business days
after his receipt of the Bank’s offer of extension.
          (c) Except as otherwise expressly provided in this Agreement, any
reference in this Agreement to the term “Remaining Unexpired Employment Period”
as of any date shall mean the period beginning on such date and ending on the
day before the third (3rd) anniversary of the Employment Commencement Date or,
if later, on the day before the third (3rd) anniversary of the last Anniversary
Date as of which the Employment Period was extended pursuant to section 2(b).
          (d) Nothing in this Agreement shall be deemed to prohibit the Bank
from terminating the Executive’s employment before the end of the Employment
Period with or without notice for any reason. This Agreement shall determine the
relative rights and obligations of the Bank and the Executive in the event of
any such termination. In addition, nothing in this Agreement shall require the
termination of the Executive’s employment at the expiration of the Employment
Period. If the Executive’s employment continues beyond the expiration of the
Employment Period, any such continuation shall be on an “at-will” basis unless
the Bank and the Executive agree otherwise.
          Section 3. Duties.
          (a) The Executive shall serve as Senior Executive Vice President and
Chief Operating Officer of the Company. The Executive shall have such power,
authority and responsibility and perform such duties as are prescribed by or
under the By-Laws of the Bank, and as are customarily associated with such
positions. The Executive shall devote his full business time and attention
(other than during weekends, holidays, approved vacation periods, and periods of
illness or approved leaves of absence, and other than his performance of
services pursuant to the terms of the employment agreement between the Company
and the Executive, dated as of the Initial Effective Date (“Company Agreement”))
to the business and affairs of the Bank and shall use his best efforts to
advance its best interests.
          (b) If duly elected, the Executive shall serve as a member of the
Board and as Chairman of the Board (or in another position as a member of the
Board), without additional remuneration therefor; provided, however, that
failure to elect the Executive to the position of Chairman of the Board (or
other position as a member of the Board) shall not by itself constitute a breach
of the Agreement or entitle the Executive to severance benefits hereunder.
          Section 4. Cash Compensation.
          In consideration for the services to be rendered by the Executive
hereunder, the Bank shall pay to him a salary at an initial annual rate of nine
hundred seven thousand five hundred dollars ($907,500), payable in approximately
equal installments in accordance with the Bank’s customary payroll practices for
senior officers. The Board shall review the Executive’s annual rate of salary at
such times during the Employment Period as it deems appropriate, but not less
frequently than once every twelve (12) months, and may, in its discretion,
approve a salary increase. In addition to salary, the Executive may receive
other cash compensation from the Bank for services hereunder at such times, in
such amounts and on such terms and conditions as the Board may determine. If the
Executive is discharged or suspended, or is subject to any regulatory
prohibition or restriction with respect to participation in the affairs of the
Bank, he shall continue to perform services for the

Page 3 of 24



--------------------------------------------------------------------------------



 



Company in accordance with the terms of the Company Agreement, but shall not
directly or indirectly provide services to or participate in the affairs of the
Bank in a manner inconsistent with the terms of such discharge or suspension or
any applicable regulatory order.
          Section 5. Employee Benefit Plans and Programs.
          During the Employment Period, the Executive shall be treated as an
employee of the Bank and shall be entitled to participate in and receive
benefits under any and all qualified or non-qualified retirement, pension,
savings, profit-sharing or stock bonus plans, any and all group life, health
(including hospitalization, medical and major medical), dental, accident and
long-term disability insurance plans, and any other employee benefit and
compensation plans (including, but not limited to, any incentive compensation
plans or programs, stock option and appreciation rights plans and restricted
stock plans) as may from time to time be maintained by, or cover employees of,
the Bank, in accordance with the terms and conditions of such employee benefit
plans and programs and compensation plans and programs and consistent with the
Bank’s customary practices in each case as applied to senior executive officers
of the Bank.
          Section 6. Indemnification and Insurance.
          (a) During the Employment Period and for a period of six years
thereafter, the Bank shall cause the Executive to be covered by and named as an
insured under any policy or contract of insurance obtained by it to insure its
directors and officers against personal liability for acts or omissions in
connection with service as an officer or director of the Bank or service in
other capacities at the Bank’s request. The coverage provided to the Executive
pursuant to this section 6 shall be of the same scope and on the same terms and
conditions as the coverage (if any) provided to other officers or directors of
the Bank.
          (b) To the maximum extent permitted under applicable law, during the
Employment Period and for a period of six years thereafter, the Bank shall
indemnify the Executive against and hold him harmless from any costs,
liabilities, losses and exposures for acts or omissions in connection with
service as an officer or director of the Bank or service in other capacities at
the Bank’s request to the fullest extent and on the most favorable terms and
conditions that similar indemnification is offered to any director or officer of
the Bank or any subsidiary or affiliate thereof.
          Section 7. Outside Activities.
          The Executive may serve as a member of the boards of directors of such
business, community and charitable organizations as he may disclose to and as
may be approved by the Board (which approval shall not be unreasonably
withheld); provided, however, that such service shall not materially interfere
with the performance of his duties under this Agreement. The Executive may also
engage in personal business and investment activities which do not materially
interfere with the performance of his duties hereunder; provided, however, that
such activities are not prohibited under any code of conduct or investment or
securities trading policy established by the Bank and generally applicable to
all similarly situated executives.

Page 4 of 24



--------------------------------------------------------------------------------



 



          Section 8. Working Facilities and Expenses.
          The Executive’s principal place of employment shall be at the Bank’s
executive offices at the address first above written, or at such other location
as the Bank and the Executive may mutually agree upon. The Bank shall provide
the Executive at his principal place of employment with a private office,
secretarial services and other support services and facilities suitable to his
positions with the Bank and necessary or appropriate in connection with the
performance of his assigned duties under this Agreement. The Bank shall
reimburse the Executive for his ordinary and necessary business expenses,
including, without limitation, his travel and entertainment expenses incurred in
connection with the performance of his duties under this Agreement, in each case
upon presentation to the payer of an itemized account of such expenses in such
form as the Bank may reasonably require, and in any event not later than the
last day of the calendar year following the calendar year in which the expense
was incurred.
          Section 9. Termination of Employment Due to Death.
          The Executive’s employment with the Bank shall terminate,
automatically and without any further action on the part of any party to this
Agreement, on the date of the Executive’s death. In such event:
     (a) The Bank shall pay to the Executive’s estate his earned but unpaid
compensation (including, without limitation, salary and all other items which
constitute wages under applicable law) as of the date of his termination of
employment. This payment shall be made at the time and in the manner prescribed
by law applicable to the payment of wages but in no event later than 30 days
after the date of the Executive’s termination of employment.
     (b) The Bank shall provide the benefits, if any, due to the Executive’s
estate, surviving dependents or designated beneficiaries under the employee
benefit plans and programs and compensation plans and programs maintained for
the benefit of the officers and employees of the Bank, including the annual
bonus plan (if any) to which the Executive is entitled under any cash-based
annual bonus or performance compensation plan in effect for the year in which
his or her termination occurs, to be paid at the same time and on the terms and
conditions (including but not limited to achievement of performance goals)
applicable under the relevant plan. The time and manner of payment or other
delivery of these benefits and the recipients of such benefits shall be
determined according to the terms and conditions of the applicable plans and
programs.
The payments and benefits described in sections 9(a) and (b) shall be referred
to in this Agreement as the “Standard Termination Entitlements.”
          Section 10. Termination Due to Disability.
          The Bank may terminate the Executive’s employment upon a
determination, by vote of a majority of the members of the Board, acting in
reliance on the written advice of a medical professional acceptable to them,
that the Executive is suffering from a physical or mental impairment

Page 5 of 24



--------------------------------------------------------------------------------



 



which, at the date of the determination, has prevented the Executive from
performing his assigned duties on a substantially full-time basis for a period
of at least one hundred and eighty (180) days during the period of one (1) year
ending with the date of the determination or is likely to result in death or
prevent the Executive from performing his assigned duties on a substantially
full-time basis for a period of at least one hundred and eighty (180) days
during the period of one (1) year beginning with the date of the determination.
In such event:
     (a) The Bank shall pay and deliver to the Executive (or in the event of his
death before payment, to his estate and surviving dependents and beneficiaries,
as applicable) the Standard Termination Entitlements.
     (b) In addition to the Standard Termination Entitlements, the Bank shall
continue to pay the Executive his base salary, at the annual rate in effect for
him immediately prior to the termination of his employment, during a period
ending on the earliest of: (i) the expiration of one hundred and eighty
(180) days after the date of termination of his employment; (ii) the date on
which long-term disability insurance benefits are first payable to him under any
long-term disability insurance plan covering employees of the Bank or the
Company (the “LTD Eligibility Date”); (iii) the date of his death; and (iv) the
expiration of the Remaining Unexpired Employment Period (the “Initial
Continuation Period”). If the end of the Initial Continuation Period is neither
the LTD Eligibility Date nor the date of his death, the Bank shall continue to
pay the Executive his base salary, at an annual rate equal to sixty percent
(60%) of the annual rate in effect for him immediately prior to the termination
of his employment, during an additional period ending on the earliest of the LTD
Eligibility Date, the date of his death and the expiration of the Remaining
Unexpired Employment Period.
         A termination of employment due to disability under this section 10
shall be effected by notice of termination given to the Executive by the Bank
and shall take effect on the later of the effective date of termination
specified in such notice or the date on which the notice of termination is
deemed given to the Executive.
          Section 11. Discharge with Cause.
          (a) The Bank may terminate the Executive’s employment during the
Employment Period, and such termination shall be deemed to have occurred with
“Cause” only if:
     (i) the Board, by a majority vote of its membership, determines that the
Executive should be terminated because of personal dishonesty, incompetence,
willful misconduct, breach of fiduciary duty involving personal profit,
intentional failure to perform stated duties, willful violation of any law, rule
or regulation (other than traffic violations or similar offenses) or final cease
and desist order, or material breach of any provision of this Agreement, in each
case as measured against standards generally prevailing at the relevant time in
the savings and community banking industry; and

Page 6 of 24



--------------------------------------------------------------------------------



 



     (ii) at least forty-five (45) days prior to the votes contemplated by
section 11(a)(i), the Bank has provided the Executive with notice of intent to
discharge the Executive for Cause, detailing with particularity the facts and
circumstances which are alleged to constitute Cause (the “Notice of Intent to
Discharge”); and
     (iii) after the giving of the Notice of Intent to Discharge and before the
taking of the votes contemplated by section 11(a)(i), the Executive (together
with his legal counsel, if he so desires) is afforded a reasonable opportunity
to make both written and oral presentations before the Board for the purpose of
refuting the alleged grounds for Cause for his discharge; and
     (iv) after the votes contemplated by section 11(a)(i), the Bank has
furnished to the Executive a notice of termination which shall specify the
effective date of his termination of employment (which shall in no event be
earlier than the date on which such notice is deemed given) and include a copy
of a resolution adopted by the Board, certified by the corporate secretary and
signed by each member of the Board voting in favor of adoption of the
resolution, authorizing the termination of the Executive’s employment with Cause
and stating with particularity the facts and circumstances found to constitute
Cause for his discharge (the “Final Discharge Notice”).
For purposes of this section 11, no act or failure to act on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Bank. Any act,
or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or based upon the written advice of counsel for the Bank
shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Bank.
          (b) If the Executive is discharged during the Employment Period with
Cause, the Bank shall pay and provide to him (or, in the event of his death, to
his estate, his surviving beneficiaries and his dependents) the Standard
Termination Entitlements only. Following the giving of a Notice of Intent to
Discharge, the Bank may temporarily suspend the Executive’s duties and authority
and, in such event, may also suspend the payment of salary and other cash
compensation, but not the Executive’s participation in retirement, insurance and
other employee benefit plans. If the Executive is not discharged, or is
discharged without Cause, within forty-five (45) days after the giving of a
Notice of Intent to Discharge, all payments withheld during the period of
suspension shall be promptly restored and, if no termination has occurred,
payments of salary and cash compensation shall resume. If the Executive is
discharged with Cause not later than forty-five (45) days after the giving of
the Notice of Intent to Discharge, all payments withheld during the period of
suspension shall be deemed forfeited and shall not be included in the Standard
Termination Entitlements. If a Final Discharge Notice is given later than
forty-five (45) days, but sooner than ninety (90) days, after the giving of the
Notice of Intent to Discharge, all payments made to the Executive during the
period beginning with the giving of the Notice of Intent to Discharge and ending
with the Executive’s discharge with Cause shall be retained by the Executive and
shall not be applied to offset the Standard Termination Entitlements. If the
Bank does not give a Final Discharge Notice to the Executive within ninety
(90) days after giving a Notice of Intent to Discharge, the Notice of Intent to

Page 7 of 24



--------------------------------------------------------------------------------



 



Discharge shall be deemed withdrawn and any future action to discharge the
Executive with Cause shall require the giving of a new Notice of Intent to
Discharge.
          Section 12. Discharge without Cause.
          The Bank may discharge the Executive at any time during the Employment
Period and, unless such discharge constitutes a discharge with Cause:
     (a) The Bank shall pay and deliver to the Executive (or in the event of his
death before payment, to his estate and surviving dependents and beneficiaries,
as applicable) the Standard Termination Entitlements.
     (b) In addition to the Standard Termination Entitlements:
     (i) During the Remaining Unexpired Employment Period, the Bank shall
provide for the Executive and his dependents continued group life, health
(including hospitalization, medical and major medical), dental, accident and
long-term disability insurance benefits on substantially the same terms and
conditions (including any required premium-sharing arrangements, co-payments and
deductibles) in effect for them immediately prior to the Executive’s
termination. The coverage provided under this section 12(b)(i) may, at the
election of the Bank, be secondary to the coverage provided as part of the
Standard Termination Entitlements and to any employer-paid coverage provided by
a subsequent employer or through Medicare, with the result that benefits under
the other coverages will offset the coverage required by this section 12(b)(i).
     (ii) The Bank shall make a lump sum payment to the Executive (or, in the
event of his death before payment, to his estate), in an amount equal to the
estimated present value of the salary that the Executive would have earned if he
had continued working for the Bank during the Remaining Unexpired Employment
Period at the highest annual rate of salary achieved during the period of three
(3) years ending immediately prior to the date of termination (the “Salary
Severance Payment”). The Salary Severance Payment shall be computed using the
following formula:
(FORMULA) [y74809y7480903.gif]
where: “SSP” is the amount of the Salary Severance Payment (before the deduction
of applicable federal, state and local withholding taxes); “BS” is the highest
annual rate of salary achieved by the Executive during the period of three
(3) years ending immediately prior to the date of termination; “PR” is the
number of payroll periods that occur during a year under the Bank’s normal
payroll practices; “I” equals the applicable federal short term rate established
under section 1274 of the Internal Revenue Code of 1986 (the “Code”) for the
month in which the Executive’s termination of employment

Page 8 of 24



--------------------------------------------------------------------------------



 



occurs (the “Short Term AFR”) and “n” equals the product of the Remaining
Unexpired Employment Period at the Executive’s termination of employment
(expressed in years and fractions of years) multiplied by the number of payroll
periods that occur during a year under the Bank’s normal payroll practices. The
Salary Severance Payment shall be made on the fifth (5th) business day after the
Executive’s termination of employment and shall be in lieu of any claim to a
continuation of base salary which the Executive might otherwise have and in lieu
of cash severance benefits under any severance benefits program which may be in
effect for officers or employees of the Bank.
          (iii) The Bank shall make a lump sum payment to the Executive (or, in
the event of his death before payment, to his estate), in an amount equal to the
estimated present value of the annual bonuses (if any) that the Executive would
have earned if he had continued working for the Bank during the Remaining
Unexpired Employment Period at the highest annual rate of salary achieved during
the period of three (3) years ending immediately prior to the date of
termination (the “Bonus Severance Payment”). The Bonus Severance Payment shall
be computed using the following formula:
BSP = SSP x (ABP / ASP)
where: “BSP” is the amount of the Bonus Severance Payment (before the deduction
of applicable federal, state and local withholding taxes); “SSP” is the amount
of the Salary Severance Payment (before the deduction of applicable federal,
state and local withholding taxes); “ABP” is the aggregate of the annual bonuses
paid or declared (whether or not paid) for the most recent period of three
(3) calendar years to end on or before the Executive’s termination of
employment; and “ASP” is the aggregate base salary actually paid to the
Executive during such period of three (3) calendar years (excluding any year for
which no bonus was declared or paid). The Bonus Severance Payment shall be made
on the fifth (5th) business day after the Executive’s termination of employment
and shall be in lieu of any claim to a continuation of participation in annual
bonus plans of the Bank which the Executive might otherwise have.
          (iv) The Bank shall pay to the Executive (or in the event of his
death, to his estate), an amount equal to the excess (if any) of: (A) the
present value of the aggregate benefits to which he would be entitled under any
and all tax-qualified and non-tax-qualified defined benefit plans maintained by,
or covering employees of, the Bank (the “Pension Plans”) if he had continued
working for the Bank during the Remaining Unexpired Employment Period; over
(B) the present value of the benefits to which the Executive and his spouse
and/or designated beneficiaries are actually entitled under such plans (the
“Pension Severance Payment”). The Pension Severance Payment shall be computed
according to the following formula:

Page 9 of 24



--------------------------------------------------------------------------------



 



PSP = PPB — APB
where: “PSP” is the amount of the Pension Severance Payment (before deductions
for applicable federal, state and local withholding taxes); “APB” is the
aggregate lump sum present value of the actual vested pension benefits payable
under the Pension Plans in the form of a straight life annuity beginning at the
earliest date permitted under the Pension Plans, computed on the basis of the
Executive’s life expectancy at the earliest date on which payments under the
Pension Plans could begin, determined by reference to Table VI of section 1.72-9
of the Income Tax Regulations (the “Assumed Life Expectancy”), and on the basis
of an interest rate assumption equal to the “applicable interest rate”
determined in accordance with section 417(e)(3) of the Code (the “417(e) Rate”);
and “PPB” is the lump sum present value of the pension benefits (whether or not
vested) that would be payable under the Pension Plans in the form of a straight
life annuity beginning at the earliest date permitted under the Pension Plans,
computed on the basis that the Executive’s actual age at termination of
employment is his attained age as of his last birthday that would occur during
the Remaining Unexpired Employment Period, that his service for benefit accrual
purposes under the Pension Plans is equal to the aggregate of his actual service
plus the Remaining Unexpired Employment Period, that his average compensation
figure used in determining his accrued benefit is equal to the highest annual
rate of salary achieved by the Executive during the period of three (3) years
ending immediately prior to the date of termination, that the Executive’s life
expectancy at the earliest date on which payments under the Pension Plans could
begin is the Assumed Life Expectancy and that the interest rate assumption used
is equal to the 417(e) Rate. The Pension Severance Payment shall be converted
into the same form, and paid at the same time, and in the same manner, as
benefits under the corresponding non-qualified plan, or, if no such
non-qualified plan exists, shall be paid in a lump sum on the fifth (5th)
business day after the Executive’s termination of employment and shall be in
lieu of any claim to any actual increase in his accrued benefits under the
Pension Plans in respect of the Remaining Unexpired Employment Period.
          (v) The Bank shall pay to the Executive (or in the event of his death,
to his estate) an amount equal to the present value of the additional employer
contributions that would have been credited directly to his account(s) under any
and all tax-qualified and non-tax qualified defined contribution plans
maintained by, or covering employees of, the Bank (the “Non-ESOP DC Plans”),
plus the fair market value of the additional shares of employer securities or
other property that would have been allocated to his account as a result of
employer contributions or dividends under any tax-qualified leveraged employee
stock ownership plan and any related non-tax-qualified supplemental plan
maintained by, or covering employees of, the Bank (the “ESOP Plans”) if he had
continued in employment during the Remaining Unexpired Employment Period (the
“Defined Contribution

Page 10 of 24



--------------------------------------------------------------------------------



 



Severance Payment”). The Defined Contribution Severance Payment shall be
computed according to the following formula:
DCSP = [SSP x (EC / BS)] + [(STK + PROP) x Y]
where: “DCSP” is the amount of the Defined Contribution Severance Payment
(before deductions for applicable federal, state and local withholding taxes);
“SSP” is the amount of the Salary Severance Payment (before deductions for
applicable federal, state and local withholding taxes); “EC” is the amount of
employer contributions actually credited to the Executive’s accounts under the
Non-ESOP Plans for the last plan year to end before his termination of
employment; “BS” is the Executive’s compensation taken into account in computing
EC; “Y” is the aggregate (expressed in years and fractions of years) of the
Remaining Unexpired Employment Period and the number of years and fractions of
years that have elapsed between the end of plan year for which EC was computed
and the date of the Executive’s termination of employment; “STK” is the fair
market value (determined by the final reported sales price for stock of the same
class on the last trading day before the Executive’s termination of employment)
of the employer securities actually allocated to the Executive’s accounts under
the ESOP Plans in respect of employer contributions and dividends applied to
loan amortization payments for the last plan year to end before his termination
of employment; and “PROP” is the fair market value (determined as of the day
before the Executive’s termination of employment using the same valuation
methodology used to value the assets of the ESOP Plans) of the property other
than employer securities actually allocated to the Executive’s accounts under
the ESOP Plans in respect of employer contributions and dividends applied to
loan amortization payments for the last plan year to end before his termination
of employment. The Defined Contribution Severance Payment shall be converted
into the same form, and paid at the same time, and in the same manner, as
benefits under the corresponding non-qualified plan, or, if no such
non-qualified plan exists, shall be paid in a lump sum on the fifth (5th)
business day after the Executive’s termination of employment and shall be in
lieu of any claim to any actual increase in his accounts under the Non-ESOP DC
Plans and the ESOP Plans in respect of the Remaining Unexpired Employment
Period.
          (vi) At the election of the Bank made within 30 days following the
Executive’s termination of employment, upon the surrender of options or
appreciation rights issued to the Executive under any stock option or
appreciation rights plan or program maintained by, or covering employees of, the
Bank, the Bank shall make a lump sum payment in an amount equal to the product
of:
     (A) the excess of (I) the fair market value of a share of stock of the same
class as the stock subject to the option or appreciation right, determined as of
the date of termination of

Page 11 of 24



--------------------------------------------------------------------------------



 



employment, over (II) the exercise price per share for such option or
appreciation right, as specified in or under the relevant plan or program;
multiplied by
     (B) the number of shares with respect to which options or appreciation
rights are being surrendered.
For the purpose of computing this payment, the Executive shall be deemed fully
vested in all options and appreciation rights under any stock option or
appreciation rights plan or program maintained by, or covering employees of, the
Bank, even if he is not vested under such plan or program.
     (vii) At the election of the Bank made within 30 days following the
Executive’s termination of employment, upon the surrender of any shares awarded
to the Executive under any restricted stock plan maintained by, or covering
employees of, the Bank, the Bank shall make a lump sum payment in an amount
equal to the product of:
     (A) the fair market value of a share of stock of the same class of stock
granted under such plan, determined as of the date of the Executive’s
termination of employment; multiplied by
     (B) the number of shares which are being surrendered.
For purposes of computing this payment, the Executive shall be deemed fully
vested in all shares awarded under any restricted stock plan maintained by, or
covering employees of, the Bank, even if he is not vested under such plan;
provided, however, that any shares of restricted stock for which vesting is
conditioned on the attainment of one or more performance goals, with the intent
that the award of such shares should satisfy the requirements of qualified
performance-based compensation (within the meaning of Treasury Regulation
section 1.162-27(e)), shall vest only in accordance with the terms of the
associated plan and award, and the Bank’s right to elect to purchase such shares
pursuant to this Section 12(b)(vii) shall not expire until thirty (30) days
after such time as the vesting of such shares is no longer conditioned on the
attainment of any such performance goal.
The payments and benefits described in section 12(b) are referred to in this
Agreement as the “Additional Termination Entitlements”.
               Section 13. Resignation.
               (a) The Executive may resign from his employment with the Bank at
any time. A resignation under this section 13 shall be effected by notice of
resignation given by the Executive to the Bank and shall take effect on the
later of the effective date of termination specified in such notice or the date
on which the notice of termination is deemed given by the Executive. The
Executive’s

Page 12 of 24



--------------------------------------------------------------------------------



 



resignation from any of the positions within the Bank to which he has been
assigned shall be deemed a resignation from all such positions.
          (b) The Executive’s resignation shall be deemed to be for “Good
Reason” if the effective date of resignation occurs within ninety (90) days
after any of the following:
     (i) the failure of the Bank (whether by act or omission of the Board, or
otherwise) to appoint or re-appoint or elect or re-elect the Executive to the
position(s) with the Bank specified in section 3 of this Agreement (other than
to any such position as an officer of the Board) or to a more senior office;
     (ii) if the Executive is or becomes a member of the Board, the failure of
the Bank’s shareholders (whether in an election in which the Executive stands as
a nominee or in an election where the Executive is not a nominee) to elect or
re-elect the Executive to membership at the expiration of his term of
membership, unless such failure is a result of the Executive’s refusal to stand
for election;
     (iii) a material failure by the Bank, whether by amendment of its
certificate of incorporation or organization, by-laws, action of the Board or
otherwise, to vest in the Executive the functions, duties, or responsibilities
prescribed in section 3 of this Agreement (other than such functions, duties or
responsibilities associated with a position as an officer of the Board);
provided that the Executive shall have given notice of such failure to the Bank,
and the Bank has not fully cured such failure within thirty (30) days after such
notice is deemed given;
     (iv) any reduction of the Executive’s rate of base salary in effect from
time to time, whether or not material, or any failure (other than due to
reasonable administrative error that is cured promptly upon notice) to pay any
portion of the Executive’s compensation as and when due;
     (v) any change in the terms and conditions of any compensation or benefit
program in which the Executive participates which, either individually or
together with other changes, has a material adverse effect on the aggregate
value of his total compensation package, disregarding for this purpose any
change that results from an across-the-board reduction that affects all
similarly situated employees in a similar manner; provided that the Executive
shall have given notice of such material adverse effect to the Bank, and the
Bank has not fully cured such failure within thirty (30) days after such notice
is deemed given;
     (vi) any material breach by the Bank of any material term, condition or
covenant contained in this Agreement; provided that the Executive shall have
given notice of such material adverse effect to the Bank, and the Bank has not
fully cured such failure within thirty (30) days after such notice is deemed
given; or
     (vii) a change in the Executive’s principal place of employment, without
his consent, to a place that is not the principal executive office of the Bank,
or a relocation of the Bank’s principal executive office to a location that is
both more than

Page 13 of 24



--------------------------------------------------------------------------------



 



twenty-five (25) miles away from the Executive’s principal residence and more
than twenty-five (25) miles away from the location of the Bank’s principal
executive office on the Initial Effective Date.
In all other cases, a resignation by the Executive shall be deemed to be without
Good Reason.
               (c) In the event of the Executive’s resignation before the
expiration of the Employment Period, the Bank shall pay and deliver the Standard
Termination Entitlements. In addition, if the Executive’s resignation is deemed
to be a resignation with Good Reason, the Bank shall also pay and deliver the
Additional Termination Entitlements.
               Section 14. Terms and Conditions of the Additional Termination
Entitlements.
               The Bank and the Executive hereby stipulate that the damages
which may be incurred by the Executive following any termination of employment
are not capable of accurate measurement as of the date first above written and
that the Additional Termination Entitlements constitute reasonable damages
therefor under the circumstances and shall be payable without any requirement of
proof of actual damage and without regard to the Executive’s efforts, if any, to
mitigate damages. The Bank and the Executive further agree that the Bank may
condition the payment and delivery of the Additional Termination Entitlements on
the receipt of the Executive’s resignation from any and all positions which he
holds as an officer, director or committee member with respect to the Company,
the Bank or any subsidiary or affiliate of either of them.
               Section 15. Termination Upon or Following a Change of Control.
               (a) A “Change of Control” shall be deemed to have occurred upon
the happening of any of the following events:
          (i) the consummation of a reorganization, merger or consolidation of
the Bank with one or more other persons, other than a transaction following
which:
     (A) at least 51% of the equity ownership interests of the entity resulting
from such transaction are beneficially owned (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended (“Exchange
Act”)) in substantially the same relative proportions by persons who,
immediately prior to such transaction, beneficially owned (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) at least 51% of the outstanding
equity ownership interests in the Bank; and
     (B) at least 51% of the securities entitled to vote generally in the
election of directors of the entity resulting from such transaction are
beneficially owned (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) in substantially the same relative proportions by persons who,
immediately prior to such transaction, beneficially owned (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) at least 51% of

Page 14 of 24



--------------------------------------------------------------------------------



 



the securities entitled to vote generally in the election of directors of the
Bank;
     (ii) the acquisition of all or substantially all of the assets of the Bank
or beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 25% or more of the outstanding securities of the Bank entitled
to vote generally in the election of directors by any person or by any persons
acting in concert;
     (iii) a complete liquidation or dissolution of the Bank;
     (iv) the occurrence of any event if, immediately following such event, at
least 50% of the members of the Board of Directors of the Bank do not belong to
any of the following groups:
     (A) individuals who were members of the Board of Directors of the Bank on
the Initial Effective Date; or
     (B) individuals who first became members of the Board of Directors of the
Bank after the Initial Effective Date either:
     (1) upon election to serve as a member of the Board of Directors of the
Bank by affirmative vote of three-quarters of the members of such board, or of a
nominating committee thereof, in office at the time of such first election; or
     (2) upon election by the shareholders of the Board of Directors of the Bank
to serve as a member of such board, but only if nominated for election by
affirmative vote of three-quarters of the members of the Board of Directors of
the Bank, or of a nominating committee thereof, in office at the time of such
first nomination;
provided, however, that such individual’s election or nomination did not result
from an actual or threatened election contest (within the meaning of Rule 14a-11
of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents (within the meaning of
Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) other than by
or on behalf of the Board of Directors of the Bank; or
     (v) any event which would be described in section 15(a)(i), (ii), (iii) or
(iv) if the term “Company” were substituted for the term “Bank” therein.
In no event, however, shall a Change of Control be deemed to have occurred as a
result of any acquisition of securities or assets of the Company, the Bank, or a
subsidiary of either of them, by the Company, the Bank, or any subsidiary of
either of them, or by any employee benefit plan maintained by any of them. For
purposes of this section 15(a), the term “person” shall have the meaning
assigned to it under sections 13(d)(3) or 14(d)(2) of the Exchange Act.

Page 15 of 24



--------------------------------------------------------------------------------



 



          (b) For purposes of this Agreement, a “Pending Change of Control”
shall mean: (i) the signing of a definitive agreement for a transaction which,
if consummated, would result in a Change of Control; (ii) the commencement of a
tender offer which, if successful, would result in a Change of Control; or
(iii) the circulation of a proxy statement seeking proxies in opposition to
management in an election contest which, if successful, would result in a Change
of Control.
          (c) Notwithstanding anything in this Agreement to the contrary, if the
Executive’s employment with the Bank terminates due to death or disability
within one (1) year after the occurrence of a Pending Change of Control and if a
Change of Control occurs within two (2) years after such termination of
employment, he (or in the event of his death, his estate) shall be entitled to
receive the Standard Termination Entitlements and the Additional Termination
Entitlements that would have been payable if a Change of Control had occurred on
the date of his termination of employment and he had resigned with Good Reason
immediately thereafter; provided, that payment shall be deferred without
interest until, and shall be payable immediately upon, the actual occurrence of
a Change of Control; provided further, however, that if and to the extent
necessary to comply with section 409A of the Code, such payment shall only be
made if a Change of Control is actually consummated within two years after such
termination of employment and shall be made on the earliest of (A) the
consummation of a Change of Control that is also a “change in control event”
within the meaning of section 409A of the Code and (B) the second anniversary of
the Executive’s death or “disability” within the meaning of section 409A of the
Code.
          (d) Notwithstanding anything in this Agreement to the contrary: (i) in
the event of the Executive’s resignation within sixty (60) days after the
occurrence of a Change of Control, he shall be entitled to receive the Standard
Termination Entitlements and Additional Termination Entitlements that would be
payable if his resignation were a resignation for Good Reason, without regard to
the actual circumstances of his resignation; and (ii) for a period of one
(1) year after the occurrence of a Change of Control, no discharge of the
Executive shall be deemed a discharge with Cause unless the votes contemplated
by section 11(a) of this Agreement are supported by at least two-thirds of the
members of the Board at the time the vote is taken who were also members of the
Board immediately prior to the Change of Control.
          (e) Notwithstanding anything in this Agreement to the contrary, for
purposes of computing the Additional Termination Entitlements due upon a
termination of employment that occurs, or is deemed to have occurred, after a
Change of Control, the Remaining Unexpired Employment Period shall be deemed to
be three (3) full years.
          Section 16. Covenant Not To Compete.
          The Executive hereby covenants and agrees that, in the event of his
termination of employment with the Bank prior to the expiration of the
Employment Period, for a period of one year following the date of his
termination of employment with the Bank, he shall not, without the written
consent of the Company, become an officer, employee, consultant, director or
trustee of any savings bank, savings and loan association, savings and loan
holding company, bank or bank holding company, or any direct or indirect
subsidiary or affiliate of any such entity, that entails working within any city
or county in the State of New Jersey or any other county in which the Company or
the Bank maintains an office (“Competitive Market”); provided, however, that
this section 16 shall not apply if the Executive is entitled to the Additional
Termination Entitlements.

Page 16 of 24



--------------------------------------------------------------------------------



 



          Section 17. Confidentiality.
          Unless he obtains the prior written consent of the Company, the
Executive shall keep confidential and shall refrain from using for the benefit
of himself, or any person or entity other than the Company or any entity which
is a subsidiary of the Company or of which the Company is a subsidiary, any
material document or information obtained from the Company, or from its parent
or subsidiaries, in the course of his employment with any of them concerning
their properties, operations or business (unless such document or information is
readily ascertainable from public or published information or trade sources or
has otherwise been made available to the public through no fault of his own)
until the same ceases to be material (or becomes so ascertainable or available);
provided, however, that nothing in this section 17 shall prevent the Executive,
with or without the Company’s consent, from participating in or disclosing
documents or information in connection with any judicial or administrative
investigation, inquiry or proceeding to the extent that such participation or
disclosure is required under applicable law.
          Section 18. Solicitation.
          The Executive hereby covenants and agrees that, for a period of one
year following his termination of employment with the Bank, he shall not,
without the written consent of the Company and the Bank, either directly or
indirectly:
          (a) solicit, offer employment to, or take any other action intended,
or that a reasonable person acting in like circumstances would expect, to have
the effect of causing any officer or employee of the Company, the Bank or any of
their respective subsidiaries or affiliates to terminate his or her employment
and accept employment or become affiliated with, or provide services for
compensation in any capacity whatsoever to, any savings bank, savings and loan
association, bank, bank holding company, savings and loan holding company, or
other institution engaged in the business of accepting deposits or making loans,
that conducts business within the Competitive Market;
          (b) provide any information, advice or recommendation with respect to
any such officer or employee to any savings bank, savings and loan association,
bank, bank holding company, savings and loan holding company, or other
institution engaged in the business of accepting deposits, or making loans, that
conducts business within the Competitive Market, that is intended, or that a
reasonable person acting in like circumstances would expect, to have the effect
of causing such officer to terminate his employment and accept employment or
become affiliated with, or provide services for compensation in any capacity
whatsoever to such other entity;
          (c) solicit, provide any information, advice or recommendation or take
any other action intended, or that a reasonable person acting in like
circumstances would expect, to have the effect of causing any customer of the
Company to terminate an existing business or commercial relationship with the
Company.
          Section 19. No Effect on Employee Benefit Plans or Programs.
          The termination of the Executive’s employment during the term of this
Agreement or thereafter, whether by the Bank or by the Executive, shall have no
effect on the rights and obligations

Page 17 of 24



--------------------------------------------------------------------------------



 



of the parties hereto under the Bank’s qualified or non-qualified retirement,
pension, savings, thrift, profit-sharing or stock bonus plans, group life,
health (including hospitalization, medical and major medical), dental, accident
and long term disability insurance plans or such other employee benefit plans or
programs, or compensation plans or programs, as may be maintained by, or cover
employees of, the Bank from time to time; provided, however, that nothing in
this Agreement shall be deemed to duplicate any compensation or benefits
provided under any agreement, plan or program covering the Executive to which
the Bank is a party and any duplicative amount payable under any such agreement,
plan or program shall be applied as an offset to reduce the amounts otherwise
payable hereunder.
          Section 20. Successors and Assigns.
          This Agreement will inure to the benefit of and be binding upon the
Executive, his legal representatives and testate or intestate distributees, and
the Bank and its successors and assigns, including any successor by merger or
consolidation or a statutory receiver or any other person or firm or corporation
to which all or substantially all of the assets and business of the Bank may be
sold or otherwise transferred. Failure of the Bank to obtain from any successor
its express written assumption of the Bank’s obligations hereunder at least
60 days in advance of the scheduled effective date of any such succession shall
be deemed a material breach of this Agreement.
          Section 21. Notices.
          Any communication required or permitted to be given under this
Agreement, including any notice, direction, designation, consent, instruction,
objection or waiver, shall be in writing and shall be deemed to have been given
at such time as it is delivered personally, or five days after mailing if
mailed, postage prepaid, by registered or certified mail, return receipt
requested, addressed to such party at the address listed below or at such other
address as one such party may by written notice specify to the other party:

Page 18 of 24



--------------------------------------------------------------------------------



 



If to the Executive:
440 Hillcrest Road
Ridgewood, New Jersey 07450
If to the Bank:
Hudson City Savings Bank
West 80 Century Road
Paramus, New Jersey 07652-1473
Attention: Chairman, Human Resources Committee
with a copy to:
Thacher Proffitt & Wood llp
Two World Financial Center
New York, New York 10281
Attention: W. Edward Bright, Esq.
          Section 22. Indemnification for Attorneys’ Fees.
          (a) The Bank shall indemnify, hold harmless and defend the Executive
against reasonable costs, including legal fees and expenses, incurred by him in
connection with or arising out of any action, suit or proceeding (including any
tax controversy) in which he may be involved, as a result of his efforts, in
good faith, to defend or enforce the terms of this Agreement; provided, however,
that the Executive shall have substantially prevailed on the merits pursuant to
a judgment, decree or order of a court of competent jurisdiction or of an
arbitrator in an arbitration proceeding, or in a settlement. For purposes of
this Agreement, any settlement agreement which provides for payment of any
amounts in settlement of the Bank’s obligations hereunder shall be conclusive
evidence of the Executive’s entitlement to indemnification hereunder, and any
such indemnification payments shall be in addition to amounts payable pursuant
to such settlement agreement, unless such settlement agreement expressly
provides otherwise.
          (b) Any payment or reimbursement to effect indemnification under this
section 23 shall be made no later than the last day of the calendar year
following (i) the calendar year in which the Executive incurs the expense, or
(ii), if later, within sixty (60) days after the settlement or resolution that
gives rise to the Executive’s right to reimbursement; provided, however, that
the Executive shall have submitted to the Bank documentation supporting such
expenses at such time and in such manner as the Bank may reasonably require.
          Section 23. Severability.
          A determination that any provision of this Agreement is invalid or
unenforceable shall not affect the validity or enforceability of any other
provision hereof.

Page 19 of 24



--------------------------------------------------------------------------------



 



          Section 24. Waiver.
          Failure to insist upon strict compliance with any of the terms,
covenants or conditions hereof shall not be deemed a waiver of such term,
covenant, or condition. A waiver of any provision of this Agreement must be made
in writing, designated as a waiver, and signed by the party against whom its
enforcement is sought. Any waiver or relinquishment of any right or power
hereunder at any one or more times shall not be deemed a waiver or
relinquishment of such right or power at any other time or times.
          Section 25. Counterparts.
          This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, and all of which shall constitute one and the
same Agreement.
          Section 26. Governing Law.
          Except to the extent preempted by federal law, this Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of New Jersey applicable to contracts entered into and to be performed entirely
within the State of New Jersey. The federal and state courts having jurisdiction
in Bergen County, New Jersey shall have exclusive jurisdiction over any claim,
action, complaint or lawsuit brought under the terms of this Agreement or in any
way relating to the rights or obligations of any person under, or the acts or
omissions of the Bank, the Board or any duly authorized person acting on their
behalf in relation to the Agreement. By executing this Agreement, the Executive,
for himself and any other person claiming any rights under the Agreement through
him, agrees to submit himself, and any such legal action described herein that
he shall bring, to the sole jurisdiction of such courts for the adjudication and
resolution of such disputes.
          Section 27. Headings and Construction.
          The headings of sections in this Agreement are for convenience of
reference only and are not intended to qualify the meaning of any section. Any
reference to a section number shall refer to a section of this Agreement, unless
otherwise stated.
          Section 28. Entire Agreement; Modifications.
          This instrument contains the entire agreement of the parties relating
to the subject matter hereof, and supersedes in its entirety any and all prior
agreements (including, without limitation, the Prior Agreement), understandings
or representations relating to the subject matter hereof. No modifications of
this Agreement shall be valid unless made in writing and signed by the parties
hereto; provided, however, that this Agreement shall be subject to amendment in
the future in such manner as the Bank shall reasonably deem necessary or
appropriate to effect compliance with section 409A of the Code and the
regulations thereunder (“Section 409A”) and to avoid the imposition of penalties
and additional taxes under Section 409A, it being the express intent of the
parties that any such amendment shall not diminish the economic benefit of the
Agreement to the Executive on a present value basis.

Page 20 of 24



--------------------------------------------------------------------------------



 



          Section 29. Non-Duplication.
          In the event that the Executive shall perform services for the Company
or any other direct or indirect subsidiary or affiliate of the Company or the
Bank, any compensation or benefits provided to the Executive by such other
employer shall be applied to offset the obligations of the Bank hereunder, it
being intended that this Agreement set forth the aggregate compensation and
benefits payable to the Executive for all services to the Bank, the Company and
all of their respective direct or indirect subsidiaries and affiliates.
          Section 30. Relative Obligations of the Bank and the Company.
          If the Executive performs services for both the Bank and the Company,
any entitlement of the Executive to severance compensation and other termination
benefits under this Agreement shall be determined on the basis of the aggregate
compensation payable to the Executive by the Bank and the Company, and liability
therefor shall be apportioned between the Bank and the Company in the same
manner as compensation paid to the Executive for services to each of them.
          Section 31. Required Regulatory Provisions.
          The following provisions are included for the purposes of complying
with various laws, rules and regulations applicable to the Bank:
          (a) Notwithstanding anything herein contained to the contrary, in no
event shall the aggregate amount of compensation payable to the Executive under
section 12 hereof (exclusive of amounts described in section 9(a) and exclusive
of amounts described in sections 12(b)(vi) and 12(b)(vii) to the extent such
amounts are attributable to stock options, stock appreciation rights and/or
shares that are vested on the date of the Executive’s termination of employment,
without regard to any actual or deemed acceleration triggered by such
termination) exceed three times the Executive’s average annual total
compensation for the last five consecutive calendar years to end prior to his
termination of employment with the Bank (or for his entire period of employment
with the Bank if less than five calendar years).
          (b) Notwithstanding anything herein contained to the contrary, any
payments to the Executive by the Bank, whether pursuant to this Agreement or
otherwise, are subject to and conditioned upon their compliance with section
18(k) of the Federal Deposit Insurance Act, 12 U.S.C. §1828(k), and any
regulations promulgated thereunder and Federal Deposit Insurance Corporation
regulation 12 CFR Part 359, Golden Parachute and Indemnification Payments.
          (c) Notwithstanding anything herein contained to the contrary, if the
Executive is suspended and/or temporarily prohibited from participating in the
conduct of the affairs of the Bank pursuant to a notice served under section
8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act (12 U.S.C. §1818(e)(3)
or 1818(g)(1)), the Bank’s obligations under this Agreement shall be suspended
as of the date of service of such notice, unless stayed by appropriate
proceedings. If the charges in such notice are dismissed, the Bank, in its
discretion, may (i) pay to the Executive all or part of the compensation
withheld while the Bank’s obligations hereunder were suspended and
(ii) reinstate, in whole or in part, any of the obligations which were
suspended.

Page 21 of 24



--------------------------------------------------------------------------------



 



          (d) Notwithstanding anything herein contained to the contrary, if the
Executive is removed and/or permanently prohibited from participating in the
conduct of the Bank’s affairs by an order issued under section 8(e)(4) or
8(g)(1) of the Federal Deposit Insurance Act (12 U.S.C. §1818(e)(4) or (g)(1)),
all obligations of the Bank under this Agreement shall terminate as of the
effective date of the order, but vested rights of the Bank and the Executive
shall not be affected.
          (e) Notwithstanding anything herein contained to the contrary, if the
Bank is in default (as defined in section 3(x)(1) of the Federal Deposit
Insurance Act), all obligations of the Bank under this Agreement shall terminate
as of the date of default, but vested rights of the Bank and the Executive shall
not be affected.
          (f) Notwithstanding anything herein contained to the contrary, all
prospective obligations of the Bank hereunder shall be terminated, except to the
extent that a continuation of this Agreement is necessary for the continued
operation of the Bank: (i) by the Director of the Office of Thrift Supervision
(“OTS”) or his or her designee, at the time the Federal Deposit Insurance
Corporation enters into an agreement to provide assistance to or on behalf of
the Bank under the authority contained in section 13(c) of the Federal Deposit
Insurance Act; or (ii) by the Director of the OTS or his or her designee at the
time such Director or designee approves a supervisory merger to resolve problems
related to the operation of the Bank or when the Bank is determined by such
Director to be in an unsafe or unsound condition.
The vested rights of the parties shall not be affected. If and to the extent
that any of the foregoing provisions is not, or shall cease to be, required by
applicable law, rule or regulation, the same shall became inoperative in the
case of the Bank as though eliminated by formal amendment of this Agreement.
          Section 32. Section 409A of the Internal Revenue Code.
          The Executive and the Bank acknowledge that each of the payments and
benefits promised to the Executive under this Agreement must either comply with
the requirements of Section 409A or qualify for an exception from compliance. To
that end, the Executive and the Bank agree that:
               (a) the insurance benefits provided in section 6(a) and the
indemnification provided in section 6(b) are intended to be excepted from
compliance with Section 409A pursuant to Treasury Regulation section
1.409A-1(b)(10) as insurance and indemnification against claims based on acts or
omissions as a service provider;
               (b) the reimbursements of expenses and in-kind benefits described
in section 8 and legal fee reimbursements described in section 22 are intended
to satisfy the requirements for “reimbursement or in-kind benefit plans”
described in Treasury Regulation section 1.409A-3(i)(1)(iv) and shall be
administered to satisfy such requirements;
               (c) the payment described in section 9(a) is intended to be
excepted from compliance with Section 409A pursuant to Treasury Regulation

Page 22 of 24



--------------------------------------------------------------------------------



 



section 1.409A-1(b)(3) as payment made pursuant to the Bank’s customary payment
timing arrangement;
               (e) the benefits and payments described in section 9(b) are
expected to comply with or be excepted from compliance with Section 409A on
their own terms;
               (f) the benefits and payments on disability described in section
10 are intended to be excepted from compliance with Section 409A as “disability
pay” pursuant to Treasury Regulation section 1.409A-1(a)(5); and
               (g) the welfare benefits provided in kind under section 12(b)(i)
are intended to be excepted from compliance with Section 409A as welfare
benefits pursuant to Treasury Regulation section 1.409A-1(a)(5) and/or as
benefits not includible in gross income.
In the case of a payment that is not excepted from compliance with Section 409A,
and that is not otherwise designated to be paid immediately upon a permissible
payment event within the meaning of Treasury Regulation section 1.409A-3(a), the
payment shall not be made prior to, and shall, if necessary, be deferred (with
interest at the annual rate of 6%, compounded monthly from the date of the
Executive’s termination of employment to the date of actual payment) to and paid
on the later of the day five (5) days after the Executive’s earliest separation
from service (within the meaning of Treasury Regulation section 1.409A-1(h))
and, if the Executive is a specified employee (within the meaning of Treasury
Regulation section 1.409A-1(i)) on the date of his separation from service, the
first day of the seventh month following the Executive’s separation from
service. Each amount payable under this plan that is required to be deferred
beyond the Executive’s separation from service, shall be deposited on the date
on which, but for such deferral, the Bank would have paid such amount to the
Executive, in a grantor trust which meets the requirements of Revenue Procedure
92-65 (as amended or superseded from time to time), the trustee of which shall
be a financial institution selected by the Bank with the approval of the
Executive (which approval shall not be unreasonably withheld or delayed),
pursuant to a trust agreement the terms of which are approved by the Executive
(which approval shall not be unreasonably withheld or delayed) (the “Rabbi
Trust”), and payments made shall include earnings on the investments made with
the assets of the Rabbi Trust, which investments shall consist of short-term
investment-grade fixed-income securities or units of interest in mutual funds or
other pooled investment vehicles designed to invest primarily in such
securities. Furthermore, this Agreement shall be construed and administered in
such manner as shall be necessary to effect compliance with Section 409A.

Page 23 of 24



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Bank and the Company have caused this
Agreement to be executed and the Executive has hereunto set his hand, all as of
the day and year first above written.

          /s/ Denis J. Salamone      Denis J. Salamone           Hudson City
Savings Bank

Attest:

              By   /s/ Veronica A. Olszewski   By   /s/ Ronald E. Hermance, Jr.
                  Name: Veronica A. Olszewski       Name: Ronald E. Hermance,
Jr.    
Title: Senior Vice President, Treasurer and Corporate Secretary
     
Title: Chairman, President and
Chief Executive Officer

[Seal]

Page 24 of 24